DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/8/2021.  The objections to the specification have been withdrawn. Claims 1-3, 9, 13-14, 19, 21-26 remain pending for consideration on the merits.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 13-14, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20150204596) in view of Appolonia (US 5522227).
Regarding claim 1, Goldstein teaches an apparatus (Fig. 7) for cooling temperature sensitive products (680) comprising: an ice-making machine (ice-making machine, paragraph 0003) configured to produce an ice-slurry (paragraph 0003-005, 0065-0067); an ice-slurry bath 
Goldstein teaches the invention as described above but fails to explicitly teach the conveyor configured to convey temperature sensitive products to locations beneath the discharge nozzles.
However, Appolonia teaches a conveyor (20) configured to convey temperature sensitive products to locations beneath the discharge nozzles (Fig. 1) to provide more efficient freezing and better separation of the individual pieces of food.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Goldstein to include t the conveyor configured to convey temperature sensitive products to locations beneath the discharge nozzles in view of the teachings of Appolonia to provide more efficient freezing and better separation of the individual pieces of food. 
Regarding claim 2, the combined teachings teaches a plurality of containers (680 of Goldstein) movable along said at least one conveyor, each of said containers dimensioned to receive a predefined number of temperature sensitive products and ice-slurry discharged by one  
Regarding claims 13-14, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 21, the combined teachings teaches a circulation loop (pump 676 has its inlet coupled to a drain at the bottom of the tank 640 and its outlet coupled to the nozzle assemblies 650 of Goldstein) in fluid communication with the ice-slurry bath and the ice-making machine (paragraph 0044, 0065-0067 of Goldstein), the circulation loop configured to receive the ice-slurry either from the ice-slurry bath alone (Fig. 7, paragraph 0065-0067 of Goldstein) and to deliver the ice-slurry to the discharge nozzles in parallel (Fig. 7 of Goldstein).  
Regarding claim 22, the combined teachings teaches the circulation loop is configured to receive ice-slurry from both the ice-slurry bath and the ice-making machine  (paragraph 0044, 0065-0067 of Goldstein) when an ice-fraction of ice- slurry within the ice-slurry bath falls below a threshold level (to increase the ice fraction until it reaches the desired level, paragraph 0044 of Goldstein).  
Regarding claim 23, the combined teachings teaches a sensor (258 of Goldstein, 72, 74 of Appolonia) within the ice-slurry bath to monitor the ice-fraction of the ice-slurry bath (paragraph 0044, 0052 of Goldstein).  
Regarding claim 24, the combined teachings teaches a tank (640 of Goldstein) containing the ice-slurry bath and accommodating the discharge nozzles, the at least one conveyor extending through the tank (Fig. 1 of Appolonia).  
Regarding claim 25, the combined teachings teach the invention as described above but fail to explicitly teach wherein the discharge nozzles are configured to discharge ice-slurry at a same rate.   However, regarding limitations recited in claim 25, which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 26, the combined teachings teaches monitoring an ice-fraction (ice-fraction, paragraph 0044, 0052, 0056 of Goldstein) of the ice- slurry in the ice-slurry bath.  
Regarding claim 27, the combined teachings teaches ice-slurry from both the ice-slurry bath and the ice-making machine is delivered to the ice-slurry discharge nozzles when the ice-fraction of the ice-slurry in the ice-slurry bath falls below a threshold level (paragraph 0044, 0052, 0056 of Goldstein).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Appolonia.
Regarding claim 3, the combined teachings teach the invention as described above but fails to explicitly teach the predefined number of temperature sensitive products is between sixty and eighty.
However, Goldstein does however disclose/teach perforated containers filled with foodstuffs (paragraph 0044). Therefore, the predefined number of temperature sensitive products is between sixty and eighty is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sixty to eighty temperature sensitive products. Therefore, since the general conditions of the claim, i.e. a container dimensioned to receive a predefined number of temperature sensitive products, were disclosed in the prior art by illustrating a container capable of holding sixty to eighty temperature sensitive products, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Goldstein by employing to hold sixty to eighty temperature sensitive products.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Appolonia and in further view of Caracciolo Jr et al (US 5879732).
Regarding claim 9, the combined teachings teach the invention as described above but fails to explicitly teach the temperature sensitive products are poultry comprising an open cavity.
However, Caracciolo teaches the temperature sensitive products are poultry comprising an open cavity (internal cavity of the carcasses, Col. 13, lines 41-52) to efficiently cool chicken carcasses. 

Regarding claim 19, the combined teachings teaches the invention as described above but fails to explicitly teach the ice-slurry is discharged into a cavity of the temperature sensitive products.
However, Caracciolo teaches the ice-slurry is discharged (500, 504a, 504b, 504c) into a cavity (internal cavity of the carcasses, Col. 13, lines 41-52) of the temperature sensitive products (internal cavity of the carcasses, Col. 13, lines 41-52) to efficiently cool chicken carcasses.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include the ice-slurry is discharged into a cavity of the temperature sensitive products in view of the teachings of Caracciolo to efficiently cool chicken carcasses. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763